
	

116 S2482 IS: Protect American Values Act
U.S. Senate
2019-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2482
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2019
			Ms. Hirono (for herself, Mr. Markey, Mrs. Feinstein, Ms. Harris, Mr. Blumenthal, Mrs. Murray, Mrs. Gillibrand, Mr. Booker, Ms. Duckworth, Mr. Cardin, Mr. Brown, Mr. Bennet, Ms. Warren, Mr. Van Hollen, Mr. Durbin, Mr. Wyden, Ms. Klobuchar, Mr. Sanders, Mr. Casey, Mr. Reed, Mr. Udall, Mr. Kaine, Ms. Cortez Masto, Ms. Baldwin, Mr. Coons, Mr. Menendez, Mr. Heinrich, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To prohibit the use of Federal funds to carry out the final rule of the Department of Homeland
			 Security entitled Inadmissibility on Public Charge Grounds.
	
	
		1.Short title
 This Act may be cited as the Protect American Values Act.
 2.Sense of CongressIt is the sense of Congress that— (1)immigrants and their families are a core part of our Nation;
 (2)the health and safety of immigrants is critical to the health and safety of our communities; (3)Federal, State, and local assistance programs promote self-sufficiency by ensuring that families, including immigrant and mixed-status families, maintain their health, strength, and stability to enable them to continue contributing to the Nation’s social and economic life;
 (4)the final rule of the Department of Homeland Security entitled Inadmissibility on Public Charge Grounds, published August 14, 2019, is a sweeping and dangerous policy that will impede access to essential food, medical care, housing, and other critical forms of assistance for many families, including those not directly subject to the rule due to its widespread chilling effect;
 (5)this rule will harm families and children, including United States citizens as the Department of Homeland Security’s own assessment of the impacts of the rule acknowledge that the rule—
 (A)may decrease disposable income and increase the poverty of certain families and children, including U.S. citizen children; and
 (B)could lead to [a]dverse health effects, [a]dditional medical expenses due to delayed health care treatment, [i]ncreased disability insurance claims, and [p]otential lost productivity;
 (6)this rule will damage State and local economies, while burdening health care and other service providers, as the Department of Homeland Security’s own assessment of the impacts of the rule recognizes that the rule may result in reduced revenues for healthcare providers, companies that manufacture medical supplies or pharmaceuticals, grocery retailers, agricultural producers, and landlords participating in Federally funded housing programs; and
 (7)this rule circumvents Congress and reverses 100 years of United States law and policy by restricting immigration and decreasing the diversity of our Nation through factors such as family size, financial status, education and skills, and employability and chilling access to services for which immigrants and their citizen family members are eligible, in a manner not authorized or contemplated by Congress.
 3.Prohibition on use of fundsNotwithstanding any other provision of law, no Federal funds appropriated or otherwise made available for any fiscal year may be used to implement, administer, enforce, or carry out the final rule of the Department of Homeland Security entitled Inadmissibility on Public Charge Grounds, published August 14, 2019.
		
